IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EDGEMARK LITTLETON, LLC AND                :   No. 185 WAL 2020
CHESWICK SHOPPING CENTER, LLC,             :
                                           :
                   Petitioners             :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
             v.                            :
                                           :
                                           :
CHESWICK BOROUGH COUNCIL AND               :
CHESWICK BOROUGH ZONING                    :
HEARING BOARD, AND SIMONCRE                :
CARP LLC,                                  :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.